Citation Nr: 1145764	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  07-32 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than July 16, 2001 for the award of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to specially adapted housing or a special home adaption grant. 

3.  Entitlement to an automobile or automobile adaptive equipment.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1972 to March 1979. 

This appeal comes before the Board of Veterans' Appeals (Board) from a 
December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection and a total rating for PTSD effective August 20, 2001.  

This appeal also comes before the Board from a November 2006 RO decision that denied entitlement to an automobile and automotive adaptive equipment, and an August 2008 rating decision that, in pertinent part, denied entitlement to specially adapted housing and a special home adaption grant. 

By way of the August 2008 decision, the RO also granted an earlier effective date of July 16, 2001 for the award of service connection for PTSD.   

In October 2008, the Veteran requested an earlier effective date for his service-connected residuals of frostbite of the feet.  The Veteran did not indicate whether his claim is for an earlier effective date for service connection or for a compensable rating.  The effective date for service connection is in March 1979, the day following discharge from service.  The effective date for the earliest compensable ratings of 20 percent for each foot is in November 2000.  Neither issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  






FINDINGS OF FACT

1.  The earliest formal or informal claim of record for service connection for PTSD is in March 2003.  

2.   The Veteran has the following service-connected disabilities:  PTSD (rated as 100 percent disabling); and residuals of frostbite of the right and left feet (each rated as 20 percent disabling).  

3.  The Veteran does not have the loss, or permanent loss of use, of both lower extremities, that requires the use of braces, crutches, canes, or a wheelchair in order to move from place to place because of service-connected residuals of frostbite to the feet.  

4.  Symptoms of the Veteran's psychiatric disorder, rated as totally disabling, preclude the operation of a motor vehicle.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 16, 2001 for service connection for PTSD have not been met.  38 U.S.C.A. §§ 5010, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 (2011).  

2.  The criteria for specially adapted housing or a special home adaptation grant have not been met.  38 U.S.C.A. § 2101, 2102 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.350(a, 3.809, 3.809a, 4.63 (2011).  

3.  The criteria for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment have been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran is challenging the initial effective date assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For the claims automobile and housing benefits, the RO provided notices in October 2006 and July 2008 that met the requirements.  The notices provided the eligibility criteria for the benefits and VA's and the Veteran's respective responsibilities to obtain relevant evidence.  The notices were provided prior to the initial decisions on the claims.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations and outpatient treatment records that demonstrate the severity and limitations of the Veteran's service-connected disabilities.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.
 
The Veteran served as a U.S. Army infantryman with two tours of duty in Europe.  He contends that his initial claim for PTSD was submitted at the same time as his claim for service connection for the residuals of frostbite and that the claim was denied.  He contends that he requires the full time use of a wheelchair because of his service-connected bilateral foot disorder which warrants housing and automobile modifications.  

Effective Date for Service Connection for PTSD

Generally, unless otherwise specified, the effective date of an award based on an original claim shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of the application therefore.  38 U.S.C.A. § 5010; 38 C.F.R. § 3.400.  The effective date of an award of disability compensation to a Veteran shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1).  Otherwise, the effective date of an evaluation and award of compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Pursuant to 38 C.F.R. § 3.114, where compensation is paid pursuant to a liberalizing law, or a liberalizing VA issue, the effective date of the award will be fixed in accordance with the facts found but will not be earlier than the date of the act or administrative issue.  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  
 
Moreover, the United States Court of Appeals for Veterans Claims (Court), has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  The effective date of service connection cannot be based on the date of the earliest medical evidence demonstrating a causal connection.  It must be based on the date that the application upon which service connection was eventually awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because the appellant had not been granted service connection for his anxiety disorder, the mere receipt of medical records cannot be construed as an informal claim).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 
189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  38 U.S.C.A. § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

An informal claim is any communication indicating intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a). Such a communication may be from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Id.

Following the Veteran's discharge from active duty in March 1979, the earliest communication from the Veteran was a June 1979 formal claim for service connection for residuals of head and foot injuries.  There was no mention of any mental health or behavioral symptoms, traumatic events, or intent to pursue claims for other disorders.  The Veteran submitted claims for service connection for headaches and hypertension and increased ratings for foot disabilities in February 1996 and in August 2001.  Again, there was no mention of any mental health or behavioral symptoms, traumatic events, or intent to pursue a related claim for service connection.  There was no correspondence or other documents representing an informal claim.  

In July 2001, a VA examination of the Veteran's foot disorder was performed in response to the June 2001 claim for an increased rating.  During that examination, a VA physician noted the Veteran's reports of cold injuries to his feet on several occasions in service.  The Veteran reported that his sergeants threatened to shoot him if he did not stay out in the field on exercises.  The Veteran also described episodes of depression and anxiety related to his ability to care for a disabled infant child at that time.  The physician referred the Veteran for a VA mental health examination which was performed one week later.  Without a review of the claims file or service records, a VA physician diagnosed PTSD and chronic dysthemia based entirely on the Veteran's reports of racially biased treatment and threats made by his military supervisors.  

Records of VA outpatient treatment starting in November 2001 were obtained.  In December 2001, a primary care clinician noted the Veteran's reports of feeling depressed for a few days the previous week.  The Veteran reported that he was seen by a VA psychiatrist at another medical center in a distant city on a date in November 2001.   However, on that date, the Veteran was treated but at the same medical center and not for mental health symptoms.  Without a mental health examination, copy of the contended examination the previous month, or any explanation, a VA primary care physician's assistant diagnosed PTSD and depression.

In June 2002, the RO noted that the Veteran did not expressly claim service connection for a psychiatric disorder.  Nevertheless, the RO concluded that it was an issue for resolution because of the July 2001 VA examination report.  Although the Veteran had been diagnosed with PTSD, the RO denied service connection because there was insufficient information of record to verify the occurrence of the threats and mistreatment.  The Veteran expressed timely disagreement with the decision in January 2003.  In a statement dated March 12, 2003, for the first time, the Veteran expressed the intent to seek service connection for PTSD, and in correspondence two weeks later he identified three psychiatrists who provided treatment for the disorder.   Records of care by these mental health providers were obtained and none were dated earlier than March 2003.  

The Veteran has been in receipt of a 100 percent rating for PTSD from the effective date of service connection, July 16, 2001.  July 16, 2001 is the date of the earliest diagnosis of PTSD. He contends that an earlier effective date is in order. 

The Board concludes that an earlier effective date than the current effective date of July 16, 2001 for the award of service connection for PTSD is not warranted.    Notwithstanding the diagnosis of PTSD in a VA examination in July 2001, VA outpatient treatment in December 2001, and private treatment starting in March 2003, there is no formal or informal claim for service connection for any psychiatric disorder of record prior to March 12, 2003.   Service connection was not granted pursuant to a liberalizing law or regulation but rather in response to a diagnosis by a VA physician.  As applicable regulations dictate that the effective date for service connection for any disorder should be either the date of receipt of claim or the date entitlement arose, whichever is later, it is arguable that the effective date for service connection for PTSD should not have been earlier than March 12, 2003, the date of receipt of the claim.  While the RO assigned an effective date of July 16, 2001, the Board finds absolutely no basis upon which to award an even earlier effective date.  Prior to July 16, 2001, there was no diagnosis of PTSD, and VA was not in receipt of any claim for service connection for PTSD.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Specially Adapted Housing  
Special Home Adaption Grant

In an August 2006 claim, the Veteran contended that his residuals of frostbite of his feet caused foot pain and prevented standing or walking for a long period of time.  The Veteran was prescribed and uses a motorized wheelchair.  The Veteran contends that specially adapted housing or a special home adaptation grant is warranted to provide a ramp for the wheelchair.  

To establish entitlement to specially adapted housing, a veteran must have a service-connected disability that is rated as permanent and total and results in the loss, or permanent loss of use, of both lower extremities, that requires the use of braces, crutches, canes, or a wheelchair in order to move from place to place; or, blindness in both eyes, having only light perception, together with the loss, or loss of use, of one lower extremity; or, the loss, or permanent loss of use, of one lower extremity, together with residuals of an organic disease or injury that affects balance or ability to move forward, and requires the use of braces, crutches, canes, or a wheelchair in order to move from place to place; or the loss, or permanent loss of use, of one lower extremity together with the loss, or permanent loss of use, of one upper extremity that affects balance or ability to move forward and requires the use of braces, crutches, canes, or a wheelchair in order to move from place to place.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

Where entitlement to specially adapted housing is not established under 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809, an applicant may nevertheless qualify for a special home adaptation grant under 38 U.S.C.A. § 2101(b) and 38 C.F.R. § 3.809a.  Under 38 C.F.R. § 3.809a, a certificate of eligibility for assistance in acquiring necessary special home adaptations may be issued if the following requirements are met:  (a) the Veteran must not be entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809, and the Veteran may not have veteran previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a); and (b) the Veteran must be entitled to compensation for disability rated as permanent and total that includes the loss, or permanent loss of use, of both hands, blindness in both eyes with 5/200 visual acuity or less, certain burn injuries that result in limitation of motion, or residuals of an inhalation injury.   See 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  The assistance referred to in this section will not be available to any veteran more than once.  38 U.S.C.A. § 2102.

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63.

At the time of his claim for housing benefits, the Veteran had the following service-connected disabilities:  PTSD, rated as 100 percent disabling; and residuals of frostbite of the right and left feet, each rated as 10 percent disabling.  In September 2007, the RO granted increased ratings for the residuals of frostbite of the feet to 20 percent for each foot, effective in November 2000.  

In letters in August, October, and November 2000, a private physician noted that the Veteran experienced chronic leg and foot pain that caused difficulty walking, sitting, and standing.  The physician referred to nerve conduction studies and diagnosed neuropathy of the lower extremities as a result of frostbite in service.   The physician also noted that the Veteran was diagnosed with hypertension, a psychiatric disorder, and chronic back and abdominal pain.  He concluded that the Veteran was totally disabled. 

In July 2001, a VA physician noted the Veteran's reports of three occasions during field exercises in Germany when his feet were "frozen" and painful.  The Veteran also reported that after service he was a truck driver for many years but injured his back in a workplace accident two years earlier and expected to receive a full pension retirement from civilian federal service.  On examination, the physician noted that the Veteran's feet were completely normal with no evidence of residuals of frostbite.  In VA outpatient treatment records in 2002, podiatrists noted a reduction in sensation of both feet but no other deficits.  The podiatrists noted that the Veteran was able to ambulate without a cane with a mild limp but did have neuropathy as a residual of frostbite. 

In March 2003, the Veteran's spouse noted that the Veteran experienced severe pain in the back, legs, neck, arms, shoulders, feet, hands, and head with his legs occasionally giving-way and with interrupted sleep since the 1999 workplace accident.  The same month, another private physician noted that the Veteran was totally disabled from PTSD and back pain but also experienced bilateral foot pain.  A VA podiatrist noted in clinical records that he prescribed custom orthotics.  In two letters in April 2003, another physician noted that the Veteran's peripheral neuropathy caused difficulty in walking, sitting, and standing, and that the Veteran was totally disabled.   

In a July 2003 letter, a private physician noted that the Veteran was totally disabled because of PTSD, depression, and low back pain.  The same month, the VA physician who performed the July 2001 examination again evaluated the Veteran's foot disorder.  The physician noted the Veteran's reports of foot pain, but his examination was completely normal.  The physician concluded that the discomfort was 99 percent related to depression.  In an August 2003 letter, a private physician noted that the Veteran required a motorized wheelchair because of permanent injuries to the back and hips.   

In December 2003, a VA physician noted the Veteran's reports of severe foot pain and the inability to walk more than a few feet.  However, the Veteran was able to walk into the examination room with the use of a cane.  A foot examination was normal but the physician ordered nerve conduction studies and an examination by a specialist.  In a letter the same month, a private family practice physician noted that the Veteran needed a motorized wheelchair for use in and out of his home. 

In January 2004, a VA neurologist noted the Veteran's report of chronic numbness and pain in his feet that limited his ability to walk no more than 20 to 30 feet before experiencing leg weakness and foot cramps.  On examination, the neurologist noted inconsistent reduced sensation to touch in the feet but brisk reflexes and muscle strength sufficient to support the Veteran's weight.  Concurrent nerve conduction studies showed a very mild left sciatic nerve lesion but no evidence of generalized neuropathy.  The neurologist noted that mild sciatic nerve lesions are common in people using wheelchairs and in this case are not sufficient to account for the Veteran's immobility.  The neurologist noted that the testing was insensitive to small fiber polyneuropathy and suggested further evaluation including the possibility of a central nervous system lesion or psychosomatic contributions. 

In a July 2005 Board hearing, the Veteran stated that he fell to the floor when rising from bed in the morning with pain radiating from his feet and an inability to feel his feet.  He stated that he always wore shoes and experienced cold sensitivity and foot swelling, pain, and color changes after a brief walk.  

In February 2006, a private family practice physician submitted a report of the Veteran's medical status with respect to being housebound or in need of aid and attendance of another person.  The physician noted that the Veteran's gait was slow and guarded with the use of a cane or walker for balance and support while standing and walking.  There was no upper body weakness.  The Veteran was able to walk one-half to one block and could leave his home with his spouse's assistance.  The Veteran required the motorized wheelchair for distances greater than 20 yards.  A private neurologist also performed the same type of examination and noted good balance, full leg strength, and the ability to stand up from a wheelchair and ambulate short distances without assistance.  He required a wheelchair to move about in the community.  The Veteran's bilateral feet were limited in range of motion with some loss of strength but without muscle atrophy or contractions.  The Veteran was able to perform the activities of daily living and leave his home but was not able to drive an automobile because of the loss of sensation in his feet.  

In March 2006, a private psychiatrist noted that the Veteran's ambulation was limited by a chronic pelvic injury.  

In May 2006, a VA physician performed a detailed examination of the feet.  The Veteran reported the ability to walk no more than a few yards and stand up to 15-30 minutes.  He always used one or two canes or a motorized wheelchair.  On examination, the physician noted weakness, fatigability, tenderness, abnormal gait with slow foot placement, limitation in range of motion of the ankle and toes, and abnormal circulation on the right.  The physician noted the previous diagnosis of peripheral neuropathy but concurrent X-rays showed no degenerative joint disease.  The physician noted that the bilateral foot disorder prevented traveling, driving, chores, shopping, and sports and imposed moderate limitations in most activities of daily living.  

In August 2007, the Board adjudicated the Veteran's appeal for an increased rating for his bilateral foot disorder and issued a decision with a more detailed review of the evidence summarized above.   The Board granted an increased rating of 20 percent for each foot for moderately severe foot injury.  The Board determined that the weight of credible evidence showed that the Veteran's foot disorder manifested as pain, numbness, and a loss of sensitivity but that non-service-connected back and hip disorders also contributed to limitations in mobility.  In September 2007, the RO granted the increased ratings, effective in November 2000.  

The Board concludes that entitlement to specially adapted housing is not warranted because the Veteran's disability identified as residuals of bilateral foot frostbite, manifested as peripheral neuropathy with a loss of sensation, foot pain, and swelling, has not been rated as permanent and total and does not alone rise to the level of the loss of use of both lower extremities with function equivalent to amputation below the knee and the use of prostheses.  The Veteran's reports of his symptoms and mobility limitations are both competent and credible as the symptoms are observable by a layperson and were accepted without challenge by all examiners.  Several physicians noted that the Veteran required the use of a wheelchair for mobility of more than a few yards and otherwise ambulated slowly with the use of a walker or canes.  However, nearly all examiners included non-service-connected residuals of hip and back injuries in a workplace accident as contributing to the level of immobility.  One examiner concluded that hip and back pain were likely related to sciatic lesions from the accident trauma and contributed to the Veteran's leg pain and walking and standing endurance.  Clinical examinations of the feet showed symptoms of pain, swelling, cold sensitivity, some reduction of circulation, and color changes but also found no joint disease of the feet or ankles.   

Notwithstanding any additional contribution from non-service-connected disabilities, the Veteran's mobility is greater than that associated with amputation and use of prostheses.  The Board places greatest probative weight on the evaluations of the private physicians in February 2006 and the VA physician in May 2006 who noted that the Veteran could place weight on his lower extremities, walk one-half block, and stand for 15 to 30 minutes.  Although the Veteran needs the wheelchair to travel distances of more than 20 yards in the community, he is able to ambulate in the home and perform all activities of daily living.  

Entitlement to a special home adaptation grant is not warranted because the Veteran does not have service-connected vision disability; the loss, or permanent loss of use, of both hands; burn; or inhalation injuries.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Automobile or Automobile Adaptive Equipment

The Secretary shall repair, replace or reinstall adaptive equipment deemed necessary for the operation of an automobile or other conveyance acquired in accordance with the provisions of Title 38, Chapter 39, and provide, repair, 
replace, or reinstall such adaptive equipment for any automobile or other conveyance which an eligible person may previously or subsequently have acquired, where the veteran has a service-connected disability that includes one of the following: loss or permanent loss of use of one or both feet; or loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes to the required specified degree.  38 U.S.C.A. § 3901; 38 C.F.R. § 3.808 (b).   Adaptive equipment appropriate to the veteran's disability may be authorized to permit his operation of a vehicle to satisfy state licensure requirements unless the need is contraindicated by a physical or legal inability to operate the vehicle.  38 C.F.R. § 3.808 (c). 

As previously noted, loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63. 
For entitlement to automobile benefits, the disability causing the loss or loss of use of the feet need not be permanent and total.  

The Board refers to the lay and medical evidence discussed above.  There is no evidence of a loss of use of the hands or a qualifying vision disability.   The Board has concluded that the Veteran's residuals of frostbite of the feet alone do not rise to the level of loss of use of both lower extremities.  Furthermore, the Veteran's PTSD is rated as totally disabling.   In March 2006, the Veteran's private psychiatrist noted that the Veteran had difficulty protecting him from the hazards of daily living and easily became psychotic when symptoms of flashbacks and intrusive thoughts interfere with cognitive functions.  The psychiatrist noted that the Veteran's spouse must drive and be his primary caretaker.  The Board is unable to locate a physician prescription for automobile adaptive equipment in the record.  However, the Board concludes that the Veteran is not eligible for adaptive equipment because his service-connected psychiatric disorder is so severe as to preclude safe vehicle operation.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An effective date earlier than July 16, 2001 for the award of service connection for posttraumatic stress disorder (PTSD) is denied. 

Specially adapted housing and a special home adaption grant is denied. 

Automobile and automobile adaptive equipment is denied.  


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


